Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 4,12-14, drawn to product of lens assembly comprising seventh lens disposed between fourth lens and fifth lens, classified in G02B13/0045;
II. Claim(s) 5-6,8-11, drawn to product of lens assembly comprising detail of f/D1, classified in G02B13/0045;
III. Claim(s) 15-16,18-20, drawn to product of lens assembly comprising seventh lens disposed between sixth lens and image side and negative fourth lens, classified in G02B13/0045;
IV. Claim(s) 15,17-20, drawn to product of lens assembly comprising seventh lens disposed between sixth lens and image side and positive fourth lens, classified in G02B13/0045.
Claim(s) 1 link(s) inventions I-IV. Claims 1-3 and 7 will be examined along with the elected invention group.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are related as different products.  The inventions are distinct if each can be shown to have different utility by itself not required by the other.  In the instant case, each invention has utilities not required by the other(s) as described above.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive. The following title is suggested: 
LENS ASSEMBLY HAVING SIX LENSES OF +-+++-, +-+-+- OR ++-++- REFRACTIVE POWERS, OR SEVEN LENSES OF +-++-+-, +++--+- OR +-+-+-- REFRACTIVE POWERS.


 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Jung (US 20190212527). 

    PNG
    media_image1.png
    625
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    341
    423
    media_image2.png
    Greyscale

Regarding claim 1, Jung teaches a lens assembly (Figs. 3, 5, [83-, 98-], Tables 3, 5, references & data below for Table 5 and Fig. 5 unless noted, similar for Fig. 3) comprising:
a first lens (e.g., Fig. 5, 310, similar for Fig. 3 below) which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side;
a second lens (320) which is with refractive power;
a third lens (330) which is with refractive power;
a fourth lens (340) which is with refractive power;
a fifth lens (350) which is with positive refractive power and comprises a convex surface facing the image side; and
a sixth lens (360) which is with negative refractive power and comprises a concave surface facing the image side;

wherein the lens assembly satisfies:
	3<D1/T6<9 (Fig. 5: ~6.8, Fig. 3: ~6.9);
wherein D1 is an effective optical diameter of the convex surface of the first lens and T6 is a thickness of the sixth lens along the optical axis.

Regarding claim 2, Jung further teaches the lens assembly as claimed in claim 1, wherein:
the second lens is a meniscus lens (Fig. 3, Table 3); and
the third lens is with positive refractive power and comprises a convex surface facing the object side (Fig. 3, Table 3).

Regarding claim 3, Jung further teaches the lens assembly as claimed in claim 2, wherein the second lens is with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side (Fig. 3, Table 3).

Regarding claim 5, Jung further teaches the lens assembly as claimed in claim 1, wherein the lens assembly satisfies:
	1.2<f/D1<2.5 (Table 5: ~1.7, Table 3: ~1.77);


Regarding claim 6, Jung further teaches the lens assembly as claimed in claim 5, wherein the lens assembly satisfies:
10 mm<(R 11 +R 12 +R 52 +R 62)×((T 5 +T 6)/G 5)<29 mm (Table 3: 15.5);
wherein T5 is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R11 is a radius of curvature of the convex surface of the first lens, R12 is a radius of curvature of the concave surface of the first lens, R52 is a radius of curvature of the convex surface of the fifth lens, R62 is a radius of curvature of the concave surface of the sixth lens, and G5 is an air interval from the convex surface of the fifth lens to an object side surface of the sixth lens along the optical axis.

Regarding claim 7, Jung further teaches (Table 5) the lens assembly as claimed in claim 1, wherein the lens assembly satisfies:
	−5<(f 1 −f 6)/(T 5 +T 6 −R 62 +R 52)<−1 (-5.113/(0.9351-3.3632)=-2.1);
	−20 mm<f×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−5 mm (8.3);
wherein f is an effective focal length of the lens assembly, f1 is an effective focal length of the first lens, f6 is an effective focal length of the sixth lens, T5 is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R52 is a radius of curvature of the convex surface of the fifth lens, and R62 is a radius of curvature of the concave surface of the sixth lens.

Regarding claim 8, Jung further teaches (Table 5) the lens assembly as claimed in claim 5, wherein the lens assembly satisfies:
−3.5<(f 1 +f 5 +f 6)/(T 5 +T 6 −R 62 +R 52)<−1.5 (~1.54);
wherein f1 is an effective focal length of the first lens, f5 is an effective focal length of the fifth lens, f6 is an effective focal length of the sixth lens, T5 is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R52 is a radius of curvature of the convex surface of the fifth lens, and R62 is a radius of curvature of the concave surface of the sixth lens.

Regarding claim 9, Jung further teaches (Table 5) the lens assembly as claimed in claim 8, wherein the lens assembly satisfies:
	−10<F×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−3 (~ -1.85x2.1);
wherein F is a F-number of the lens assembly, f1 is an effective focal length of the first lens, f6 is an effective focal length of the sixth lens, T5 is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R52 is a radius of curvature of the convex surface of the fifth lens, and R62 is a radius of curvature of the concave surface of the sixth lens.

Regarding claim 10, Jung further teaches (Table 5) the lens assembly as claimed in claim 5, wherein the lens assembly satisfies:
	1.3 mm<(f 1 −f 6)/((T 5 +T 6)/G 5)<5 mm (5.113/(0.9351/0.256)~1.4);
.

Claim(s) 1,5,11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Peng (US  20200041767). 

    PNG
    media_image3.png
    460
    326
    media_image3.png
    Greyscale

Regarding claim 1, Peng teaches a lens assembly (Fig. 1, Tables 1-2, [17-]) comprising:
a first lens (L1) which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side;
a second lens (L2) which is with refractive power;
a third lens (L3) which is with refractive power;
a fourth lens (L4) which is with refractive power;
(L5) which is with positive refractive power and comprises a convex surface facing the image side; and
a sixth lens (L6) which is with negative refractive power and comprises a concave surface facing the image side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along an optical axis;
wherein the lens assembly satisfies:
	3<D1/T6<9 (~ 7.3);
wherein D1 is an effective optical diameter of the convex surface of the first lens and T6 is a thickness of the sixth lens along the optical axis.

Regarding claim 5, Peng further teaches the lens assembly as claimed in claim 1, wherein the lens assembly satisfies:
	1.2<f/D1<2.5 (~ 1.7);
wherein D1 is an effective optical diameter of the convex surface of the first lens and f is an effective focal length of the lens assembly.

Regarding claim 11, Peng further teaches the lens assembly as claimed in claim 5, wherein the lens assembly satisfies:
10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)|<20 mm (~ 15.7);
wherein AAG is a total air interval from the concave surface of the first lens to an object side surface of a lens which is closest to the image side along the optical axis, R21 is a 

Not as part of the above rejections but for Applicant’s consideration of future amendment, Examiner notes claims 6-7 and 10-11 are directed to specific sizes of the setting, and it may be obvious subject matter for some prior art to scale up/down to meet the ranges of the sizes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234